DETAILED ACTION
Claims 1-2, 4-6, 8, and 10-16 are pending, and claims 1, 5, and 10-11 are currently under review.
Claims 2, 4, 6, 8, and 12-16 are withdrawn.
Claims 3, 7, and 9 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.

Response to Amendment
The amendment filed 1/27/2021 has been entered.  Claims 1-2, 4-6, 8, and 10-16 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 5, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (JPH01111835, machine translation referred to herein) in view of ASM Handbooks (1990, Ti Applications).
Regarding claim 1, Oyama et al. discloses Ti alloy [p.1 ln.1-2]; wherein said alloy has a composition as seen in table 1 below [p.2 In.4-5].  The examiner notes that the overlap and closeness between the disclosed alloy composition of Oyama et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Specifically, the examiner submits that the disclosed Sn range of 2 to 5 weight percent of Oyama et al. is substantially close to the claimed Sn range of 1 to 1.5 weight percent (ie. mere difference of only 0.5 weight percent) such that similar properties would have been expected in the alloy of Oyama et al. relative to the instant invention.  The examiner’s position is bolstered by applicants’ disclosure wherein Ti-8.5Cr-1.5 Sn (1.5 weight percent Sn) and Ti-7Cr-2Sn (2 weight percent Sn) are equally useful for achieving the claimed invention [p.6 ln.10-18 spec.].  This determination is also further bolstered by the disclosed properties of Oyama et al. of elongation values of approximately 40 percent and yield strength values of approximately 70 kgf/mm2 (or 680 MPa as determined by the examiner) [table1], which the examiner recognizes closely resembles the achieved ductility (ie. elongation) of 40% and elastic limit (ie. yield 
The examiner notes that the further limitations of e/a, Moeq, Bo, and eV merely serve to further limit the claimed composition, which the examiner notes to further overlap with the disclosed compositional range of Oyama et al., as shown by [p.2-3 spec.] where applicants specifically define the of e/a, Moeq, Bo, and eV as they relate to inclusion ratios of compositional inclusion elements.  See MPEP 2144.05(I).  
The examiner further notes that the recitation of “wherein the alloy is selected to...” is an instance of intended use and functional language of the claimed alloy, which upon further consideration, merely imparts a structure where martensite transformation is activated as claimed.  See MPEP 2111.02 & MPEP 2173.05(g).  Oyama et al. does not expressly teach this feature.  However, the examiner notes that the aforementioned functional limitations are specifically achieved by meeting the claimed composition as disclosed by applicants [p.4 In.32-34, p.5 In.1-5 spec.].  Since Oyama et al. discloses an overlapping and close composition as stated previously, the examiner submits that alloy of Oyama et al. would have been expected to be capable of achieving the aforementioned functional limitations of activating martensite as claimed.  See MPEP 2112.  The examiner’s position is further bolstered by the overlapping 
Oyama et al. further discloses that the Ti alloy can be used for airspace applications [p.1 In.2-4]; however, Oyama et al. does not expressly teach said alloy for a turbine part as claimed.  ASM Handbooks teaches that Ti alloys are useful for engine casings and turbine engines because of their high corrosion resistance [p.1 In.5-6, table2].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of Oyama et al. by using said alloy as a turbine engine part, as disclosed by ASM Handbooks, because ASM Handbooks expressly teaches that Ti alloys are useful for said application.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Oyama et al. (wt.%)
Cr
7 – 9
4 – 10
Sn
1 – 1.5
2 – 5
Ti
Balance
Balance


Regarding claim 5, Oyama et al. and ASM Handbooks disclose the product of claim 1 (see previous).  The examiner notes that the aforementioned alloy of Oyama et al. is reasonably considered to be a ternary alloy of Ti, Cr, and Sn because Oyama et al. is silent regarding any further inclusions other than Ti, Cr, and Sn.
Regarding claims 10-11, Oyama et al. and ASM Handbooks disclose the product of claim 1 (see previous).  As stated previously, ASM Handbooks discloses that Ti alloys can be used for engine casing applications [table2].  Regarding the further limitation of an engine retention casing, the examiner submits that this limitation does not impart any further patentably structure to the already claimed “engine casing,” absent concrete evidence to the contrary.  This is because an engine casing is reasonably recognized to encase an engine part, such that a function of “retaining” said engine part within said casing is expected to be present.  See MPEP 2145(II).  Thus, the examiner submits that any engine casing would naturally be considered to also be a retention casing.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (JPH01111835, machine translation referred to herein) and ASM Handbooks (1990, Ti Applications) as applied to claim 10 above, and further in view of McMillan (US 2011/0217156).
Regarding claim 11, Oyama et al. and ASM Handbooks disclose the product of claim 10 (see previous).  Oyama et al. and ASM Handbooks do not expressly teach that the part is specifically an engine retention casing part as claimed. McMillan teaches that it is known to include retention casing for gas turbines in order to retain turbine blades in the event of detachment, wherein said casing can be an aerospace alloy such at Ti [abstract, 0034, 0049]. Therefore, it would have been obvious to one of ordinary skill to modify the part of Oyama et al. and ASM Handbooks by specifically making said part an engine retention .

Response to Arguments
Applicant's arguments, filed 1/27/2021, have been fully considered but they are not persuasive.
Applicant first argues that the newly amended claims now require Sn from 1 to 1.5 weight percent, which is not met by the disclosed Sn range of 2 to 5 weight percent of Oyama et al.  The examiner cannot concur.  It is noted that prima facie evidence of obviousness exists not only when the prior art ranges overlap with the instant claim, but merely when they are close.  See MPEP 2144.05(I).  As explained in the rejection sections above, the examiner submits that the disclosed Sn range of Oyama et al. is substantially close to the claimed Sn range such that prima facie obviousness exists because the same mechanical properties would have been expected.  See MPEP 2144.05(I).
Applicants then argue that the recitation of the alloy being “selected to activate a martensitic transformation…” requires a structure which is not inherent to all alloys within the disclosed composition of Oyama et al.  The examiner cannot concur.  Firstly, it is noted that attorney arguments cannot take the place of evidence in the record.  See MPEP 2145(I).  Thus, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence to the contrary.  Secondly, as demonstrated in the rejection sections above, the examiner submit that the claimed functional language of achieving a martensitic same benefit achieved by the claimed martensite feature as expressly disclosed by applicants (emphasis added) [p.4 ln.32-34, col.5 ln.1-11 spec.].  Thus, in view of the above points, the examiner cannot concur with applicants absent concrete evidence to the contrary.
Applicant further argues that Oyama et al. is directed to an alloy with reduced strength, which is contrary to the instant claims.  The examiner cannot concur.  Specifically, it is noted that the features upon which applicant relies (i.e., high strength) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If applicant is of the position that the claimed alloy achieves a tensile strength higher than that disclosed by Oyama et al., the examiner invites applicant to amend the claims accordingly.
Applicant then relies on newly presented data on p.6 of the remarks submitted on 1/27/2021.  However, the examiner notes that attorney arguments cannot take the place of evidence in the record.  See MPEP 2145(I).  Since said newly presented data is not submitted with an affidavit or declaration, the examiner is unable to consider said data.  See MPEP 716.01(c).

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734